Dear Mr. Robinson:
In response to your recent correspondence, note that a member of the planning commission for the City of New Orleans is not prohibited by law from concurrently holding an elected office as member of either the local or state Democratic Central Committee.1 The limitation of law applicable here is set forth in R.S. 42:63(D)2, prohibiting one from holding an elective office and full-time appointive office, but as your membership with the planning commission is part-time3 as defined by law, the prohibition becomes inapplicable.
Thus, you may continue in your public service while seeking an elective office with the Democratic Central Committee at either the local or state level.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams
1 See Attorney General Opinions 92-342 and 86-455, copies attached.
2 R.S. 42:63(D) provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
3 R.S. 42:62(4) and (5) define full-time and part-time as follows:
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time. *Page 1
OPINION NUMBER 86-455
July 11, 1986
                                 78 OFFICERS — Dual Office Holding 90-1 PORT COMMISSIONS 100 SCHOOLS  SCHOOL DISTRICTS — Teaches, Principals 
Superintendent; Sabatical Leave; Extra-curricular activities R.S. 31:1111 R.S. 42:66B
Persons employed in professional educational capacity in an educational institution are Mr. Carl H. Stages, Jr.          exempt from dual office holding Administrative Assistant to the  prohibitions. Professor at U.N.O. Governor                       may hold appointive position on Office of the Governor           Ed. of Commissioners of Port of Post Office Box 94004            New Orleans. Baton Rouge, Louisiana 70804-9004